Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/488,526 filed on 08/23/2019. The application is a 371 of PCT/GB2018/050476, filed on 02/23/2018, and which claims foreign priority of GB1703047, filed on 02/24/2017.
	
Restriction/Election 
Applicant's election with traverse of Group I, Claims 18 – 19 in the reply filed on 12/01/2021 is acknowledged.  The traversal is on the ground(s) that Groups I, II, and III have unity of invention as product, process specially designed for carrying out the process, and apparatus for carrying out the process.  However, this is not found persuasive because the lack of unity of invention was found a posteriori, therefore, while the Groups share corresponding features, these features are not special technical features because, as claimed, they do not make a contribution over the prior art. 
The requirement is still deemed proper and is therefore made FINAL. 
Claims 20 – 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II (Claims 20 – 22) and Group III (Claims 23 – 25), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/01/2021. 


Information Disclosure Statement 
The reference listed in the specification (GB2530562B) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawing Objections
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: [0072] of as-published US2020/0038950 mentions reference sign “78” as a “beam of nanoparticles” in Figure 4. However, Figure 4 does not show said reference number.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 3 appears to be prior art, based on [0032] of as published US2020/0038950. If it is, it should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the 


Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 18 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (WO2014/121122)

Regarding claim 18 – 19, He teaches an apparatus for formation and deposition of nanoparticles [Title]. He teaches the apparatus/system [Fig 6, 0069] includes a nanoparticle source, labeled “602A” in a tube shape to produce a FeCo core nanoparticle (interpreted as the magnetic nanoparticles) (meeting the claimed limitation of a magnetic nanoparticle source that generates a beam of magnetic 
Wherein a second tube shaped source, labeled “602B” in a double tube magnet shape, labeled “602”, to produce a second material and form a shell material (interpreted as the shell material source) on the core material [0069] (meeting the claimed limitation of magnetic nanoparticle within the beam passing through the field are arranged into a core-shell magnetic nanoparticle structure; and the claimed limitation that the shell material source comprises a bore which the nanoparticles pass through to be coated.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2018/0127865 – Apparatus for forming multi-shell nanoparticle including a magnetic field and a first and second source
US2015/0376722 – Particle functionalization of nanoparticles using magnetic field
US2015/0352210 – Multi-surface nanoparticle sources and deposition system
US2015/0248955 – Apparatus to produce core-shell nanoparticles that is highly similar
US2012/0181171 – Nanoparticle deposition system and produce a core-shell
US2012/0152735 – Apparatus for producing core-shell nanoparticles using sputtering and physical vapor deposition
WO2011089298 – Apparatus for producing core-shell particles using ion-bombardment



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735